Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bier (US 10,006,480).  In the embodiment shown in Figs. 5-7, Bier discloses a plug bolt comprising: a primary head (311) having a hexagonal shape to be engaged by an enclosed internal contact tool at one end opposite a threaded portion (352); a secondary head between the primary head and the threaded portion; the secondary head having smaller circumscribed diameter sized by a hexagonal shape relative to the primary head to be engaged by a second enclosed internal contact tool which can unfasten the bolt; a weakened portion (312) between the heads to shear at a predetermined torque prior to the thread being damaged which would also serve as a visual indicator of over tightening of the bolt; the heads and weakened portion being formed as a single piece; the tool engaging the primary head cannot engage the secondary head and the tool engaging the second head cannot engage the second head until .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bier as applied to claim 1 above, and further in view of Santiago-Anadon (US 9,651,078).  Bier does not disclose the secondary head deforms.  Santiago-Anadon discloses a head (16) having a stellated shape with radial protrusions (12) which will deform and fail at a predetermined torque (column 2, lines 50-54) providing a visual indication of over tightening.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the second head of Bier with a deformable stellated shape as disclosed in Santiago-Anadon in order to prevent further over tightening when the second head is engaged.  
The specific torques and material would have been obvious to one of ordinary skill in the art as a matter of design requirements for a particular use.  It is well known in the art to make fasteners of different sizes and material depending on how the fastener will be used.



Response to Remarks
Applicant argues that Bier (US 10,006,480) the drawings cannot be used to teach the primary head larger than the secondary head because according to MPEP 2125 “[w]hen the reference does not disclose that the drawings are to scale and is silent as the dimensions, arguments based on measurement of the drawing features are of little value”.  In response the examiner disagrees because the drawings are not being measured.   Drawings can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  In the instant case, Bier clearly shows the primary head larger than the secondary head in at least Figs. 10 (annotated below) and 13.

    PNG
    media_image1.png
    302
    689
    media_image1.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FLEMMING SAETHER/Primary Examiner, Art Unit 3677